Order entered August 15, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00270-CR

                               JOSE ALEX JUAREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-76766-R

                                            ORDER
       Before the Court is appellant’s August 12, 2019 second motion for an extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief filed on or before

September 11, 2019. Appellant is cautioned that the failure to file a brief by that date may result

in the appeal being abated for a hearing under rule 38.8(b). TEX. R. APP. P. 38.8(b)(3).




                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE